Case 2:19-cv-18713-KM-SCM Document 20 Filed 04/17/20 Page 1 of 5 PageID: 89




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                    :
  AMERITAS LIFE INSURANCE CORP.,                    : Civil Action No. 2:19-cv-18713-KM-SCM
                                                    :
                            Plaintiff,              :
                                                    :
           v.                                       : JOINT PROPOSED DISCOVERY PLAN
                                                    :
  WILMINGTON TRUST, N.A.,                           :
                                                    :
                            Defendant.              :
                                                    :

     1.         Set forth a factual description of the case. Include the causes of action and
                affirmative defenses asserted.

          Ameritas Life Insurance Corp. seeks a declaration of its rights and obligations
          with respect to the Universal Life Insurance Policy at issue in this matter.
          Wilmington Trust, N.A. in its capacity as Securities Intermediary (“Securities
          Intermediary”) currently holds title to the policy for the benefit of Geronta
          Funding. Ameritas believes that the policy was originally procured or caused to
          be procured by strangers without a valid insurable interest in the life of the
          insured and that certain misrepresentations were made in the application for the
          policy and otherwise during the application process regarding, among other
          things, the intended disposition and source of funding for the policy as well as the
          intended purpose of the policy. Based on the recent holding of the New Jersey
          Supreme Court in Sun Life Ass. Co. v. Wells Fargo Bank, N.A., 238 N.J. 157
          (2019), Ameritas contends that because the policy was purchased without valid
          insurable interest, it is an illegal wagering contract in violation of New Jersey’s
          public policy and is therefore void ab initio.

          Securities Intermediary contends that the policy was lawfully acquired by WT’s
          immediate predecessor, Geronta Funding, in accordance with New Jersey’s
          Viatical Settlements Act. Securities Intermediary denies Ameritas’ contentions
          and seeks a declaration that: (a) the policy at issue is valid and enforceable, (b) the
          policy had insurable interest at inception, and (c) the statutory and contractual
          contestability periods have expired, thereby precluding Ameritas from ever
          contesting the validity of the policy for any reason other than nonpayment of
          premiums. Securities Intermediary also seeks (d) damages resulting from what it
          contends is Ameritas’s misconduct. In particular, Securities Intermediary raises
          claims for breach of the covenant of good faith and fair dealing, breach of
          contract, unjust enrichment, bad faith denial of insurance proceeds and
          promissory estoppel based on, among other things, the allegations that Ameritas,
                                                1
Case 2:19-cv-18713-KM-SCM Document 20 Filed 04/17/20 Page 2 of 5 PageID: 90




        despite receiving millions of dollars in premiums over nearly twelve years, claims
        that it believes the Policy was caused to be procured by strangers to the insured.
        In addition, Securities Intermediary raises a claim for negligent misrepresentation
        based on, among other things, Ameritas’ continuous representations that the
        Policy was valid and in-force, which misled good-faith purchasers, like Geronta
        Funding (for whose benefit Securities Intermediary maintains title ownership to
        the Policy), into acquiring the Policy on the life settlement market.

  2.    Have settlement discussions taken place? Yes __________ No _____X_____
        If so, when?

        (a)    What was plaintiff’s last demand?
               (1) Monetary demand: $ ___________
               (2) Non-monetary demand: __________

        (b)    What was defendant’s last offer?
               (1) Monetary offer: $ ___________
               (2) Non-monetary offer: __________

  3.    The parties [have ______ -have not __X___] exchanged the information
        required by Fed. R. Civ. P. 26(a)(1). If not, state the reason therefor.

        The parties have begun to informally exchange documents in anticipation of and
        preparation for settlement discussions and mediation, which the parties are
        presently attempting to schedule June 2020 or as soon thereafter as possible
        depending upon the parties’ and their attorneys’ ability travel in light of the
        challenges and restrictions associated with the current COVID-19 crisis.

        The parties have also agreed to make complete disclosure as required by Fed. R.
        Civ. P. 26(a)(1) on or before April 25, 2020.

  4.    Describe any discovery conducted other than the above disclosures.

        Informal document exchange as described above.

  5.    Generally, dispositive Motions cannot be filed until the completion of
        discovery. Describe any Motions any party may seek to make prior to the
        completion of discovery. Include any jurisdictional Motions and Motions to
        Amend.

        Ameritas is presently contemplating amendment of the complaint to include a
        claim for rescission based upon intentional fraud in the application for the policy
        and proposes a deadline of May 31, 2020 to file its motion for leave to amend.



                                             2
Case 2:19-cv-18713-KM-SCM Document 20 Filed 04/17/20 Page 3 of 5 PageID: 91




        Securities Intermediary objects to and will oppose any request by Ameritas for
        leave to amend its complaint to insert a claim for rescission on the basis
        articulated above. Securities Intermediary contends that Ameritas is precluded
        from further contesting the policy for any reason other than failure to receive
        premiums, which is not applicable here. See e.g., Sun Life Ass. Co. v. Wells
        Fargo Bank, N.A., 238 N.J. 157 (2019).

  6.    The parties proposed the following:

        (a) Discovery is needed on the following subjects:

        Ameritas seeks discovery relating to the representations contained in the
        application regarding income and net worth of the insured, the insured’s
        expectations and intentions at and before the time the policy was issued regarding
        transfer of the policy, identity and relationship to the insured of individuals and
        entities with a beneficial interest in the policy at issuance, the circumstances of
        the solicitation of the application for the policy and the sources of information
        supplied to Ameritas in connection with the application.

        Securities Intermediary will also be seeking discovery relating to the facts that led
        to the issuance of the policy, including the actions of Ameritas during the
        contestability period and thereafter and facts pertaining to Ameritas’ actions since
        it learned of the death of the insured.

        (b) Should discovery be conducted in phases? If so, explain.

        No.

        (c) Number of Interrogatories by each party to each other party: 25

        The parties propose no changes at this time to the limitations imposed by the Fed.
        R. Civ. P. in this regard.

        (d) Number of Depositions to be taken by each party:          10

        The parties propose no changes at this time to the limitations imposed by the Fed.
        R. Civ. P. in this regard.

        (e) Affirmative expert report due on:         October 15, 2020       .

        (f) Responsive expert report due on:          December 1, 2020       .

        (g) Motions to Amend or to Add Parties to be filed by         May 31, 2020 .



                                              3
Case 2:19-cv-18713-KM-SCM Document 20 Filed 04/17/20 Page 4 of 5 PageID: 92




         (h) Dispositive motions to be served within           30       days of completion
         of discovery.

         (i) Factual discovery to be completed by August 31, 2020              .

         (j) Expert discovery to be completed by       January 15, 2021        .

         (k) Set forth any special discovery mechanism or procedure requested,
         including data preservation orders or protective orders:

         The parties will jointly propose a Protective/Confidentiality order to facilitate
         exchange of non-privileged sensitive information.

         (l) A pretrial conference may take place on _______________.

         (m) Trial by jury or non-jury Trial? Jury trial has been demanded.

         (n) Trial date: ______________________.

  7.     Do you anticipate any discovery problem(s)? Yes __________ No                 X

         If so, explain.

  8.     Do you anticipate any special discovery needs (i.e., videotape/telephone
  depositions, problems with out-of state witnesses or documents, etc.)? Yes ________
  No     X

  If so, explain.

  9.     State whether this case is appropriate for voluntary arbitration (pursuant to
         L. Civ. R. 201.1 or otherwise), mediation (pursuant to L. Civ. R. 301.1 or
         otherwise), appointment of a special master or other special procedure. If
         not, explain why and state whether any such procedure may be appropriate
         at a later time (i.e., after exchange of pretrial disclosures, after completion of
         depositions, after disposition of dispositive motions, etc.).

         The parties intend to engage in voluntary mediation in June 2020 or as soon
         thereafter as possible depending upon the parties’ and their attorneys’ ability
         travel in light of the challenges and restrictions associated with the current
         COVID-19 crisis.

  10.    Is this case appropriate for bifurcation? Yes __________ No           X

  11.    We [do _____ do not       X     ] consent to the trial and/or dispositive
         motions being conducted by a Magistrate Judge.
                                               4
Case 2:19-cv-18713-KM-SCM Document 20 Filed 04/17/20 Page 5 of 5 PageID: 93




   FISHERBROYLES LLP                           HOLLAND & KNIGHT LLP

   Robert P. Lesko                             Katherine A. Skeele
   100 Overlook Center, Second Floor           31 West 52nd Street
   Princeton, NJ 08540                         New York, New York 10019
   973-917-8686                                katherine.skeele@hklaw.com
   robert.lesko@fisherbroyles.com
                                               Pro Hace Vice pending
   Attorneys for plaintiff Ameritas Life
   Insurance Corp.                             Jesus E. Cuza
                                               Florida Bar No. 428991
                                               Rebecca Canamero
                                               Florida Bar No: 86424
                                               Annelise Del Rivero
                                               Florida Bar No: 1003234
                                               HOLLAND & KNIGHT LLP
                                               701 Brickell Avenue, Suite 3300
                                               Miami, Florida 33131
                                               jesus.cuza@hklaw.com
                                               rebecca.canamero@hklaw.com
                                               annelise.delrivero@hklaw.com

                                               Attorneys for defendant, counterclaimant
                                               Wilmington Trust, N.A.




                                           5
